             Case 1:18-cv-02354 Document 1 Filed 10/11/18 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA



SHAISHAV SHAH
c/o
Faisal Moghul Esq.
Fox & Moghul
8230 Boone Blvd Suite 210
Vienna VA 22182

                     Plaintiff                         Case No. 1:18-cv-02354

v.


MANALI SHAH
Serve:
Dept. of Opthalmology
University of Texas
Southwestern Medical Center
5323 Harry Hines Blvd
Suite U6
Dallas Texas Da

                     Defendant


                                        COMPLAINT

        Plaintiff, Shaishav Shah, by counsel, now files this Complaint against Manali Shah

 (“Defendant”) for violation of the Computer Fraud and Abuse Act (“CFAA”) and the Stored

 Communications Act (“SCA”) and alleges as follows:

                                             Parties

        1.     Plaintiff Shaishav Shah is a natural person and citizen of the United States residing

 in the Commonwealth of Virginia.

        2.     Defendant Manali Shah is a natural person residing in the State of Texas.

 Defendant Manali Shah is a citizen of the Republic of India.

                                                                                                  1
               Case 1:18-cv-02354 Document 1 Filed 10/11/18 Page 2 of 9



                                     Jurisdiction and Venue

          3.     Jurisdiction is proper under federal question jurisdiction 28 U.S.C.A. § 1331, as

the causes of action are based upon violation of federal law. Furthermore, this Court has specific

personal jurisdiction over the Defendant pursuant to DC’s long-arm statute, § 13-423(a)(1), as

well as under the Due Process Clause of the U.S. Constitution since, among other things, the

Defendant derived substantial income by engaging in employment in Washington, DC at The

Georgetown University Hospital during most of 2014, and also travelled to DC during her

subsequent employment with The Retina Group PC starting in April 2015. Furthermore,

exercising jurisdiction would not offend traditional notions of fair play and substantial justice

because Defendant could have – and should have – reasonably foreseen being hauled into a D.C.

court.

          4.     Venue is proper under 28 U.S. Code § 1391(b)(3).

                                       Statement of Facts

          5.     Plaintiff Shaishav Shah is a victim of marriage-fraud.

          6.     On or around January 31, 2014, Defendant entrapped Shaishav Shah into a sham

marriage for purposes of fraudulently obtaining a green card in violation the Immigration and

Nationality Act (“INA”) § 275(c), and other immigration laws and regulations of the United

States.

          7.     Shaishav Shah contends that Defendant’s conduct described herein violates the

Computer Fraud and Abuse Act (“CFAA”), specifically 18 U.S.C. § 1030, which provides for

criminal and civil penalties for violations of said statute.

          8.     This sham-marriage was never consummated, and after obtaining a conditional

green card, Defendant strategically abandoned the marital home on or around July 23, 2015.

                                                                                                2
                 Case 1:18-cv-02354 Document 1 Filed 10/11/18 Page 3 of 9



           9.      Since that time, Defendant has stayed separate and apart from Shaishav Shah and

    the parties have not been sharing any expenses.

           10.     Discover Financial Services, Inc. is a national financial services company that

    owns and operates Discover Bank, which offers checking and savings accounts and credit cards

    services to consumers.

           11.     Shah is a subscriber to Discover Bank’s credit card since 2009, that is, Shah is a

    “card holder” within the meaning of 15 U.S. Code § 1602(n).1

           12.     Discover Bank is a “card issuer” as defined under 15 U.S. Code § 1602(o).2

           13.     As part of his agreement with Discover Bank, only Shaishav Shah can access his

    credit card statements and/or view credit card related transactions online through a secure portal

    that requires a unique username and password identification.

           14.     Shaishav Shah has not shared or disclosed such information to any party.

           15.     On or around September 24, 2018, Shaishav Shah discovered that his Discover

    credit card account had been unlawfully accessed by Defendant.

           16.     Shaishav Shah discovered this when he obtained copies of his personal Discover

    Bank credit card statements and transactional records from the Defendant in response to

    Document Production Requests pertaining to their divorce action pending in Loudoun County

    Circuit Court (see Shah v. Shah, CL 106723) (hereinafter, the “Divorce Suit”) (see Exhibit 1:

    Credit Card Statements/transactional records); see Exhibits 2A and 2B).

           17.     Upon discovery of the unauthorized access, and subsequent use, of his financial

    records, Shaishav Shah immediately contacted Discover Bank’s credit card department to


1This is Shaishav Shah’s only credit card with Discover Bank.
2“The term “card issuer” means any person who issues a credit card, or the agent of such person with respect to
such card.”

                                                                                                             3
               Case 1:18-cv-02354 Document 1 Filed 10/11/18 Page 4 of 9



 investigate this matter further.

         18.      According to a Discover Bank Security Specialist identifiable as Adriana, Shaishav

 Shah’s account was unlawfully accessed on several occasions by an IP address originating from

 Greater Dallas Area in Texas.

         19.      In addition, the Discover Bank Specialist disclosed unlawful intrusions into

 Shaishav Shah’s account on the following specific dates: August 29, 2016, January 29, 2017, and

 July 31, 2017.

         20.      The said credit card statements and/or transactional records of Shaishav Shah

 were downloaded on August 29, 2016.

         21.      Upon information and belief, Defendant intentionally and willfully used a

 computer in interstate commerce to unlawfully and without authorization access, download, and

 make subsequent use of, Shaishav Shah’s confidential credit card statements and/or transactional

 records.

         22.      Shaishav Shah has never authorized the Defendant to access such account, and

 nor has provided her with the means to access said account.

         23.      Upon information and belief, the apparent purpose of unlawfully acquiring

 Shaishav Shah’s credit card records was to obtain leverage over him during future negotiations

 concerning the equitable distribution of property in the Divorce Suit.


                         COUNT I
 VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT, 18 USC § 1030

        24. Plaintiff repeats and re-alleges the allegations contained in the paragraphs above, as

if fully set forth herein.



                                                                                                  4
             Case 1:18-cv-02354 Document 1 Filed 10/11/18 Page 5 of 9



       25. The CFAA is a criminal statute that also provides a civil remedy for violations of

the statute, which is codified as 18 U.S.C. § 1030. See 18 U.S.C. § 1030(g).

       26. Under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq., “the term

‘computer’ means an electronic, magnetic, optical, electrochemical, or other high speed data

processing device performing logical, arithmetic, or storage functions, and includes any data

storage facility or communications facility directly related to or operating in conjunction with

such device, but such term does not include an automated typewriter or typesetter, a portable

hand held calculator, or other similar device.” See 18 U.S.C. § 1030(e)(1).

       27. Under the Computer Fraud and Abuse Act, “the term ‘protected computer’ means

a computer - ... (B) which is used in or affecting interstate or foreign commerce or

communication ...” See 18 U.S.C. § 1030(e)(2).

       28. Plaintiff's computer and Discover Bank’s computer system used by subscribers like

Shaishav Shah to access their credit card statements and transactional records fall within the

definition of a protected computer, as they are used in interstate commerce or communication.

       29. The Computer Fraud and Abuse Act makes it unlawful to intentionally access

a computer without authorization, or to exceed authorized access, and thereby obtain

information from any protected computer. See 18 U.S.C. § 1030(a)(2)(C).

       30. The “term ‘exceeds authorized access' means to access a computer with

authorization and to use such access to obtain or alter information in the computer that the

accesser is not entitled so to obtain or alter.” See 18 U.S.C. § 1030(e)(6).




                                                                                              5
               Case 1:18-cv-02354 Document 1 Filed 10/11/18 Page 6 of 9



          31. The Computer Fraud and Abuse Act also makes it unlawful to intentionally access

a computer without authorization and, as a result of such conduct, cause damage and loss.

See 18 U.S.C. § 1030(a)(5)(C).

          32. The “term ‘damage’ means any impairment to the integrity or availability of data, a

program, a system, or information[.]” See 18 U.S.C. § 1030(e)(8).

          33. The “term ‘loss' means any reasonable cost to any victim, including the cost of

responding to an offense, conducting a damage assessment, and restoring the data, program,

system, or information to its condition prior to the offense, and any revenue lost, cost incurred,

or other consequential damages incurred because of interruption of service[.]” See 18 U.S.C.

§ 1030(e)(11).

          34. Plaintiff has suffered loss and economic damage as a result of Defendant’s unlawful

access, and subsequent use, of his sensitive and confidential financial information.

          35. A civil action may be brought by any person who suffers damage or loss by reason

of a violation of the Computer Fraud and Abuse Act, provided that the conduct involves one

of four factors set forth in subsection (c)(4)(A)(i) of the Act.

          36. The aggregated loss to Plaintiff exceeds $5,000 in value. See 18 U.S.C.§

1030(c)(4)(A)(i)(I).

          WHEREFORE, Plaintiff requests that the Court enter judgment against Defendant as

follows:

          A. Finding that Defendant violated the Computer Fraud and Abuse Act, as alleged

herein;




                                                                                                6
              Case 1:18-cv-02354 Document 1 Filed 10/11/18 Page 7 of 9



        B. Awarding Plaintiff economic damages of not less than $5,000.00 (including the cost

of taking remedial measures to protect his credit card account from further unlawful and

unauthorized access) as provided for under the Computer Fraud and Abuse Act, and other

appropriate relief against Defendant in an amount to be determined at trial;

        C. Awarding Plaintiff the reasonable costs and expenses of suit, including attorneys'

fees; and

        D. Granting additional legal or equitable relief as this Court may find just and proper.

                          COUNT II
   VIOLATION OF THE STORED ELECTRONIC COMMUNICATIONS ACT

        37. Plaintiff repeats and re-alleges the allegations contained in the paragraphs above, as

if fully set forth herein.

        38. The Stored Electronic Communications Act, 18 U.S.C. § 2701 et seq., makes it

unlawful to intentionally access, without authorization or by exceeding authorization, a facility

through which an electronic communication service is provided, and thereby obtain, alter, or

prevent authorized access to a wire or electronic communication while it is in electronic

storage in such system. See 18 U.S.C. § 2701(a)(1)-(2).

        39. Any person aggrieved by any violation of the Stored Electronics Communications

Act, in which the conduct constituting the violation is engaged in with a knowing or intentional

state of mind, may recover from that entity appropriate relief, including:

        (1) such preliminary and other equitable or declaratory relief as may be appropriate;

        (2) damages under subsection (c); and

        (3) a reasonable attorney's fee and other litigation costs reasonably incurred. See 18

        U.S.C. § 2707(b).

                                                                                                7
             Case 1:18-cv-02354 Document 1 Filed 10/11/18 Page 8 of 9



       40. Subsection (c) of the statute further provides that:

       The court may assess as damages in a civil action under this section the sum of
       the actual damages suffered by the plaintiff and any profits made by the violator
       as a result of the violation, but in no case shall a person entitled to recover
       receive less than the sum of $1,000. If the violation is willful or intentional, the
       court may assess punitive damages. In the case of a successful action to enforce
       liability under this section, the court may assess the costs of the action, together
       with reasonable attorney fees determined by the court. See 18 U.S.C. § 2707(c).

       41. Through her unlawful and unauthorized access of Shishav Shah’s confidential credit

card statements and transactional records, Defendant intentionally accessed, without

authorization, Plaintiff's credit card statements and transactional records while it was in

electronic storage.

       WHEREFORE, Plaintiff requests that the Court enter judgment against Defendant as

follows:

       A. Finding that Defendant violated the Stored Electronic Communications Act, as

       alleged herein;

       B. Awarding Plaintiff actual damages (including the cost of taking remedial measures

       to protect his credit card account from further unlawful and unauthorized access), or

       the statutory minimum of $1,000 per unauthorized access, and punitive damages and

       any other appropriate relief against Defendant in an amount to be determined at trial;

       C. Awarding Plaintiff the reasonable costs and expenses of suit, including attorneys'

       fees; and

       D. Granting additional legal or equitable relief as this Court may find just and proper.




                                                                                              8
             Case 1:18-cv-02354 Document 1 Filed 10/11/18 Page 9 of 9



                                 JURY TRIAL DEMANDED

Plaintiff demands a trial by jury on all issues so triable.

Dated: October 11, 2018

                                                      Respectfully submitted,
                                                      Shaishav Shah
                                                      By Counsel

                                                      ___/s/____________
                                                      Faisal Moghul
                                                      DC Bar # 1007598
                                                      Fox & Moghul
                                                      8230 Boone Blvd Suite 210
                                                      Vienna VA 22181
                                                      P: 703-652-5506
                                                      F: 866-451-9531
                                                      moghul@moghullaw.com




                                                                                  9
